Title: To John Adams from D.C. Ballard, 10 January 1814
From: Ballard, D.C.
To: Adams, John


				
                            Sir,
                            Patriot Office, Boston, Jany. 18, 1814.
                        
                        At so interesting a period as the present, when our country is contending for the re-establishment of it’s most essential rights, the labors of gentlemen of political weight and literary acquirement are peculiarly desirable and important. Having purchased the respectable and extensive establishment of the Boston Patriot of it’s late proprietors, it is my earnest desire that its columns should continue to be irradiated by the effusions of genius and patriotism. Under this impression, I have taken the liberty of addressing you, Sir, in the hope that my wishes may meet your approbation, and that the Patriot may be render’d still more interesting, and more serviceable to the great cause of our country, by the productions of your pen.While making this request, I am fully sensible of the many and important favours heretofore conferred; but, while engaged in the cause of philanthropy and his country, the patriot finds this reward of his labors in that flow of self-satisfaction which spontaneously arises in his own bosom.Still, Sir, it would be indecorous in me to urge anything beyond your perfect pleasure and convenience; and I can only add, that if it would be agreeable to you, at any time, to continue your valuable lucubrations, they will always be received by me with the liveliest emotions of pleasure.With sentiments of the highest respect, / I am, / Sir, / Your Obt Servt.
                        
                            D. C. Ballard
                        
                        